DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-6, 9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (2008/0310904) in view of Nitta (2016/0200473A1), further in view of Sasaki (2018/0326760).
With respect to claim 1, Yamagushi et al. teaches in Fig. 4 a tape cassette (21) for use with a printing device (1), the printing device (1) comprising a conveying roller (11) and a cassette holder (8) to which the tape cassette (21) is attachable, the tape cassette (21) comprising: a tape roll (53) which is a roll of a tape (28 [0139]) wound about an axis extending in a first direction (i.e. an axis defined by tape spool 56), the tape (28) having one end portion and another end portion (i.e. defining its width in a directed perpendicular to printing) in the first direction (defined by the axis of spool 56), the tape (28) being configured to be conveyed by the conveying roller (11); a case (23/38) accommodating the tape roll (53) therein; and a nipping member (63) provided in the case (23/38 when the case is installed in the printer), the nipping member (63) being configured to nip the tape (28) drawn out from the tape roll (53) and conveyed in a second direction (defined by a conveying direction) in cooperation with the conveying roller (11) in a state where the tape cassette (21) is attached to the cassette holder (as seen in Fig. 4), the second direction (conveying direction) being perpendicular to the first direction (as it is orthogonal to the first direction along the spool 56).
Yamagushi et al. remains silent regarding the nipping member comprising: a first region configured to face the one end portion in the first direction of the tape, the first region protruding a first length in a third direction from an outer surface of the nipping member, the third direction being perpendicular to both the first direction and the second direction; a second region configured to face the another end portion in the first direction of the tape, the second region protruding a second length in the third direction from the outer surface of the nipping member; and a third region positioned between the first region and the second region in the first direction, the one third region protruding a third length in the third direction from the outer surface of the nipping member, wherein the third length is greater than both the first length and the second length, wherein only the one third region is configured to make contact with the tape such that the first region and the second region do not make contact with the tape, wherein the one third region is configured to maintain contact with a center in the first direction of the tape during conveyance of the tape, wherein the one third region has a dimension in the third direction greater than a thickness in the third direction of the tape, wherein the third region is a protruding portion that protrudes in the third direction such that the protruding portion is curved in the first direction while extending in a radial direction outward of the nipping member, and wherein the third region is provided only at a center portion in the first direction of the nipping member.
Nitta teaches a nipping member (Fig. 8) comprising: a first region (225) configured to face an one end portion (i.e. a left portion of a tape closest to the first region) in a first direction (feed direction) of a tape (1), the first region (225) protruding a first length in a third direction (i.e. radial outward) from an outer surface of the nipping member (defining the diameter of 225), the third direction (i.e. radially outward, defining the diameter of 225) being perpendicular to both the first direction (feed direction of the tape) and a second direction (i.e. a direction along an rotational axis of 245); a second region (226) configured to face the another end portion (i.e. a right portion) in the first direction (feed direction) of the tape (1), the second region (226) protruding a second length in the third direction (radial outward) from the outer surface of the nipping member (defining the diameter of 225); and at least one third region (245M) positioned between the first region (225) and the second region (226) in the first direction (feed direction), the at least one third region (245M) protruding a third length (defined by the diameter of 245M which is larger than the diameters of 225 and 226) in the third direction (i.e. radial direction) from the outer surface of the nipping member (245), wherein the third length is greater than both the first length and the second length (as the diameter of 245M is larger than both diameters of 225 and 226), wherein only the at least one third region (245M) is configured to make contact with the tape (1) such that the first region (225) and the second region (226) do not make contact with the tape (1), wherein the at least one third region (245M) is configured to maintain contact with a center in the first direction (i.e. feed direction) of the tape (1) during conveyance of the tape (1), and wherein the at least one third region (245M) has a dimension in the third direction (radial direction) greater than a thickness (i.e. tape thickness) in the third direction (i.e. radial direction which is the same as the thickness direction) of the tape (1).	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the nipping member of Yamagushi et al. to have the same profile as taught by Nitta because Nitta teaches such a modification prevents unsatisfactory feeding or wear of a feeding roller while reducing first and second regions from making contact with the tape [0138].
Yamagushi et al. as modified by Nitta et al. remains silent regarding the third region is a protruding portion that protrudes in the third direction such that the protruding portion is curved in the first direction while extending in a radial direction outward of the nipping member, and wherein the third region is provided only at a center portion in the first direction of the nipping member.
Sasaki teaches a similar rotating roller body in Fig. 14A-D having a third region (226) is a protruding portion (as seen in Fig 14B) that protrudes in a third direction (i.e. a direction outward perpendicular to a rotational axis of 255) such that the protruding portion (226) is curved (as Fig. 14b shows the third region as being curved at the edges) in a first direction (defined as the rotational axis of 255) while extending in a radial direction outward of a nipping member (254), and wherein the third region (226) is provided only at a center portion (as Fig. 14B depicts region 226 is directly in the center of 225) in the first direction (defined as the rotational axis of 255)  of the nipping member (254).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the shape of the third region of Nitta et al. such that the third region is more rib-like in shape as taught by Sasaki because Sasaki discloses such tape processing structure allows for a more smoothly fed tape, thereby reducing tape jams in a printing device, [0007] and [0015].

With respect to claim 4, Yamagushi et al. and Nitta teaches wherein the one end portion and the another end portion (i.e. the ends of 225 and 226) in the first direction of the tape (i.e. feeding direction) do not make contact with the first region (225) and the second region (226), respectively (as supported in [0138]).

With respect to claim 6, Yamagushi et al. and Nitta teaches wherein the modified third region (245M of Nitta in view of Sasaki) is configured to make contact with at least a center portion in the first direction (feed direction) of the tape (as taught by the combination as a whole).

	With respect to claim 9, Yamagushi et al. teaches in Fig. 4 wherein the modified nipping member (63) is a roller rotatably supported by the case (as seen in Fig. 4).

	With respect to claim 13, Yamagushi et al. teaches in Fig. 4 wherein the case (23/38) is formed with: a discharge opening (27) formed in a downstream end of a conveying path (as defined by the path of the tape) of the tape (28) and allowing the tape (28) conveyed along the conveying path (as defined by the path of the tap) to be discharged an outside of the case (23/38) therethrough; and an opening (22) positioned upstream of the discharge opening (27) in the conveying path (as defined by the path of the tape) and allowing the tape (28) conveyed along the conveying path (as defined by the path of the tape) to be exposed to the outside, and wherein the modified nipping member (63) is disposed at a position between the discharge opening and the opening (as seen in Fig. 4).

	With respect to claim 14, Yamagushi et al. teaches in Fig. 4 further comprising a guide member allowing the tape to pass therethrough to guide the tape (i.e. an arm of the cassette), the guide member (the arm of the cassette) having an end portion (i.e. the end portion that guides the tape outward in gape 9) facing the tape passing therethrough, wherein the guide member (the arm portion of the cassette) is disposed such that the end portion does not interfere (as the two are spaced away from one another) with the one third region (as modified).

	With respect to claim 15, Yamagushi et al. teaches in Fig. 4 further wherein the tape is (capable of being) made of fabric, (as what the tape is made of does not impose any structural limits to the cassette itself, as the structure of Yamagushi is capable of feeding a fabric tape).

	 With respect to claim 16, Yamagushi et al. teaches in Fig. 4 wherein the tape is (capable of being) constituted by a heat-sensitive stencil paper (as what the tape is made of does not impose any structural limits to the cassette itself, as the structure of Yamagushi is capable of feeding a heat-sensitive stencil paper).

	With respect to claim 17, Yamagushi et al. teaches in Fig. 4 wherein the modified nipping member (63) is configured to nip the tape (28) in cooperation with the conveying roller (11) cantilevered (via an arm supporting rollers 10 and 11) by a drive shaft (as seen in Fig. 4).	
		
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (2008/0310904) in view of Nitta (2016/0200473A1) and Sasaki (2018/0326760), as applied to claim 1, further in view of Nagao et al. (5,685,654).

With respect to claim 12, Yamaguchi et al. as modified teaches all that is claimed in the above rejection of claim 1 but remains silent regarding the nipping member is a fixed member immovably fixed to the case.
Nago et al. teaches a similar cassette In Fig. 1 having a nipping member (17) that is a fixed member (as the nipping member 17 is fixed to the case) immovably fixed (as the roller 17 is immovable relative to the case as it is permanently mounted) to a case (19).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the nipping member of Yamaguchi et al. such that the nipping member is immovabley fixed to the case as taught by Nago et al. because Nago et al. teaches such a modification improves the feeding of a tape from a cassette, thereby improving the tape feeding of Yamaguchi et al.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853